|N THE SUPREME COURT OF PENNSYLVAN|A
ln the l\/|atter of : No. 2359 Disciplinary Docket No. 3
STEVEN JAl\/|ES LYNCH : Boaro| File No. C4-16-804
(Uniteo| States District Court for the
Western District of Pennsylvania, Criminal
No. 14-CR-181
Attorney Registration No. 37575

(Washington County)

 

PER CUR|AM

AND NOW, this 2"d day of l\/|arch, 2017, the Joint Petition to Temporarily
Suspeno| an Attorney is granted, Steven James Lynch is placed on temporary
suspension, see Pa.R.D.E. 214(d)(5), and he shall comply With all the provisions of

Pa.R.D.E. 217.